Brown, C. J. and Dibell, J.
(dissenting).
We dissent from so much of the opinion as holds that the testator’s residuary estate did not vest in the devisees named in his will, all of whom survived him, upon his death. The law greatly favors the early vesting of estates. It prefers the disintegration of estates rather than their indefinite perpetuation or contingent vesting. Its policy in this respect largely induced the rule quite generally adopted, and which we approve, that a will making a devise over upon the death of the first taker is to be understood to refer to the death of the first taker if. it occurs within the life of the testator, and if the first taker survives the testator the devised estate vests in him absolutely. The rule is applied with the limitation that, if it clearly appears that this was not the testator’s intention, and he intended a devise over upon the death of the first taker whether it occurred 'before or after his own death, his intention is given effect.
The will of Peavey, as construed by the probate court, taking the life expectancies of his three children at his death, postponed the vesting of his residuary estate for many years, and we are not now concerned to inquire whether the devisees of the residuary estate, if it did not vest at his death, could hasten its vesting by agreement. We are not blind to the provisions in the will which give force to the argument that Peavey, after bountifully providing by specific gifts for his blood relatives, bin and others, intended that his residuary estate should go to his blood relatives. All this is fairly and forcefully discussed in the prevailing opinion. But having in mind the guiding rule of construction, we are unable to concur in the view that the testator intended that, as to -the residuary estate, the will should not take effect and speak as of the date of his death, and it seems to us that, if he had been advised that the will as written necessarily would exclude his son-in-law and confidential business associate Wells from sharing in the residuary estate, if his wife should die without *216issue, it would uot have ibeeu executed iu its present form. The same situation is presented as to his other son-in-law Heffelfinger. Both men sustained close business and personal relations with the testator, and he knew that their efforts in a large measure would contribute to produce the property which ultimately would find its way into his residuary estate which he 'confidently believed would be of considerable proportions. If the testator would not have excluded either from sharing in his residuary estate, then the construction of the probate court is wrong, for the construction of the will as to the sons-in-law applies to the daughter-in-law.